 1   NICHOLAS A. TRUTANICH, NSBN 13644
     United States Attorney
 2   District of Nevada
     TINA NAICKER, CSBN 252766
 3   Special Assistant United States Attorney
     160 Spear Street, Suite 800
 4   San Francisco, California 94105
     Telephone: (415) 268-5611
 5   Facsimile: (415) 744-0134
     E-Mail: Tina.Naicker@SSA.gov
 6
     Attorneys for Defendant
 7

 8

 9

10                                 UNITED STATES DISTRICT COURT

11                                         DISTRICT OF NEVADA

12   CATHY L. DIFRANCO,                              )
                                                     )   Case No. 2:19-cv-00896-APG-VCF
13                         Plaintiff,                )
                                                     )
14          v.                                       )   JOINT STIPUATION AND [PROPOSED]
                                                     )   ORDER FOR EXTENSION OF TIME TO
15   ANDREW SAUL,                                    )   RESPOND TO PLAINTIFF’S MOTION FOR
     Commissioner of Social Security,                )   REVERSAL/REMAND.
16                                                   )
                           Defendant.                )   (SECOND REQUEST)
17

18          IT IS HEREBY STIPULATED, by the parties, through their respective counsel of record, that
19
     the time for Defendant to respond to Plaintiff’s Motion for Reversal/Remand be extended from
20
     November 14, 2019 to December 10, 2019. This is Defendant’s second request for extension. Good
21
     cause exists to grant Defendant’s request for extension. Counsel for Defendant (Counsel) was out on
22

23   intermittent sick leave due to a recent change in health and was out last week due to a family

24   emergency of her immediate family member that required hospitalization. In addition, Counsel also

25   has over 100+ active social security matters, which require two more dispositive motions until mid-
26
     November, and three pending Ninth Circuit matters which require multiple levels of review. Due to


                                                         -1-
 1   unanticipated leave and heavy caseload, Counsel needs additional time to adequately review the
 2   transcript and properly respond to Plaintiff’s Motion for Summary Judgment. The parties further
 3
     stipulate that the Court’s Scheduling Order shall be modified accordingly. Defendant makes this
 4
     request in good faith with no intention to unduly delay the proceedings. Counsel apologizes for the
 5
     belated request, but made her request as soon as reasonably practicable following her leave.
 6

 7                                                       Respectfully submitted,

 8
     Dated: November 14, 2019                            /s/ David Chermol
 9                                                       (*as authorized by email on November 14, 2019)
                                                         DAVID CHERMOL
10                                                       Attorney for Plaintiff
11

12   Dated: November 14, 2019                            NICHOLAS A. TRUTANICH
                                                         United States Attorney
13                                                       DEBORAH LEE STACHEL
                                                         Regional Chief Counsel, Region IX
14
                                                         Social Security Administration
15
                                                         By     /s/ Tina L. Naicker
16                                                       TINA L. NAICKER
                                                         Special Assistant U.S. Attorney
17                                                       Attorneys for Defendant
18

19                                          [PROPOSED] ORDER

20          APPROVED AND SO ORDERED:
21           November 15, 2019
     DATED:_______________________                _____________________________________
22
                                                  THE HONORABLE CAM FERENBACH
23                                                UNITED STATES MAGISTRATE JUDGE

24

25

26


                                                      -2-
 1                                         CERTIFICATE OF SERVICE

 2       I, TINA L. NAICKER, certify that the following individual was served with a copy of the
     JOINT STIPUATION AND [PROPOSED] ORDER FOR EXTENSION OF TIME TO
 3   RESPOND TO PLAINTIFF’S MOTION FOR REVERSAL/REMAND.
 4   on the date and via the method of service identified below:

 5
            ECF Notice:
 6
            David F. Chermol
 7          Chermol & Fishman, LLC
            11450 Bustelton Ave
 8          Philadelphia, PA 19116
            215-464-7200
 9          Fax: 215-464-7224
            Email: dave@ssihelp.us
10
            Hal Taylor
11          223 Marsh Avenue
            Reno, NV 89509
12          775-825-2223
            Fax: 775-329-1113
13          Email: haltaylorlawyer@gbis.com
14          Attorneys for Plaintiff
15          Respectfully submitted this 14th day of November 2019,
16

17                                                       /s/ Tina L. Naicker
                                                         TINA L. NAICKER
18                                                       Special Assistant United States Attorney
19

20

21

22

23

24

25

26


                                                      -3-
